EXHIBIT 10.32
STOCK OPTION REPRICING AGREEMENT
          This Stock Option Repricing Agreement (the “Agreement”) is entered
into as of August 25, 2008 by and between John G. Sperling (“Sperling”), on the
one hand, and Apollo Group, Inc. (“Apollo”), on the other hand (collectively,
the “Parties”).
          WHEREAS, on or about September 21, 2001, Apollo granted to Sperling
Apollo Stock Option No. 1726, an option to purchase 225,000 shares of Apollo
Class A common stock with an exercise price of $23.33 per share (the
“September 2001 Apollo Option”);
          WHEREAS, on or about September 21, 2001, Apollo granted to Sperling
University of Phoenix Online (“UOPX”) Stock Option No. 165, an option to
purchase 150,000 shares of UOPX common stock at an exercise price of $19.00 per
share, which on or about August 27, 2004 was converted into Apollo Stock Option
No. 9584, an option to purchase 215,311 shares of Apollo Class A common stock at
an exercise price of $17.65 (the “September 2001 UOPX Option”, and together with
the September 2001 Apollo Options, the “Options”);
          WHEREAS, as of the date of this Agreement, the Options are fully
vested and have not been cancelled or exercised;
          WHEREAS, Sperling is one of the defendants in the following derivative
lawsuits filed on behalf of Apollo: Alaska Electrical Pension Fund v. Sperling,
et al, No. CV06-02124-PHX-ROS, pending in the United States District Court for
the District of Arizona; and Larry Barnett v. John Blair, et al., Case
No. CV2006-0521558, pending in the Superior Court for the State of Arizona in
and for the County of Maricopa (together, the “Actions”);
          WHEREAS, the parties to the Actions have agreed to settle the Federal
Action and the State Action Stock Option Claims through the Stipulation of
Settlement dated April 7, 2008, the terms and definitions of which are
explicitly incorporated herein; and
          WHEREAS, in accordance with paragraph 2.1 of the Stipulation of
Settlement, and solely in order to facilitate the settlement of the Federal
Action and the State Action Stock Option Claims, the Parties have agree to
reprice the Options as follows:
          NOW, THEREFORE, in consideration of the foregoing recitals, the terms
and conditions set forth herein and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
     1. On the date the Federal Action and State Action Stock Option Claims are
settled pursuant to the Stipulation of Settlement (the “Effective Date”), the
Options shall be repriced as follows:
          (a) The exercise price of the September 2001 Apollo Option for each of
the 225,000 shares of Apollo Class A common stock subject thereto shall be
increased from $23.33 to $30.77 per share.

 



--------------------------------------------------------------------------------



 



          (b) The exercise price per share for 50,000 shares of Apollo Class A
common stock subject to the September 2001 UOPX Option shall be increased from
$17.65 to $23.29 per share. The exercise price per share for the remainder of
the shares of Apollo Class A common stock subject to the September 2001 UOPX
Option shall not be repriced and shall not be affected by this Agreement.
     2. In the event the Effective Date does not occur, the Options will not be
repriced, and this Agreement shall be null and void and of no force or effect
whatsoever.
     3. The Parties are entering into this Agreement and performing the
foregoing repricing of stock options solely in order to induce the settlement of
the Actions and to avoid continued litigation in the Actions, and for no other
reason. The Parties deny all allegations of wrongdoing of any kind whatsoever in
connection with the Options. Each of the Parties maintains that the Options were
properly granted and that there was no misconduct whatsoever by any of them in
connection therewith. Nothing in this Agreement shall construed as an admission
by any Party of liability, wrongdoing or any other misconduct whatsoever, all of
which is generally and specifically denied.
     4. Each Party hereto acknowledges that such Party executed this Agreement
freely and voluntarily and is not acting under coercion, duress, menace,
economic compulsion, nor is entering into this Agreement because of any supposed
disparity in bargaining power; rather, each is freely and voluntarily signing
this Agreement for such Party’s own benefit. Each of the Parties have consulted
with or had the opportunity to consult with legal counsel of their choosing
regarding this agreement
     5. Each Party has entered into this Agreement solely upon the
representations, covenants and warranties contained and referred to in this
Agreement and the Stipulation of Settlement. Neither Party has placed any
reliance on any representation not expressed in this Agreement or the
Stipulation of Settlement.
     6. This Agreement contains the entire agreement between the Parties with
respect to its subject matter. This Agreement may not be altered, amended,
modified, or otherwise changed in any respect or particular whatsoever, except
by a writing duly executed by each party which expressly refers to this
Paragraph.

 



--------------------------------------------------------------------------------



 



BY AFFIXING HIS SIGNATURE BELOW, EACH OF THE PARTIES SIGNING THIS AGREEMENT
REPRESENTS THAT HE HAS READ AND UNDERSTANDS THIS AGREEMENT, THAT HE IS
AUTHORIZED TO SIGN THIS AGREEMENT, AND THAT THE PARTY ON BEHALF OF WHOM HE SIGNS
THIS AGREEMENT AGREES TO BE BOUND BY ITS TERMS.
Apollo Group, Inc.

                 
By:
  John G. Sperling
 
      /s/ John G. Sperling
 
    
 
  [Name]       John G. Sperling    
 
               
Title :
  Executive Chairman            

 